Citation Nr: 0835822	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  98-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for dysthymic disorder, 
currently characterized as major depressive disorder, 
including as due to an undiagnosed illness as well as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran had an unverified period of active duty for 
training from April 1980 to July 1980 and had active service 
from November 1990 to June 1991, including service in the 
Persian Gulf War (PGW) in the Southwest Asia theater of 
operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which in pertinent 
part, denied service connection for dysthymic disorder, 
claimed as post-traumatic stress disorder, including as due 
to an undiagnosed illness.  The case was remanded by the 
Board in November 2000, July 2003, June 2004, and March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Information 
concerning the VCAA was provided to the veteran by 
correspondence dated in July 2004, October 2005, and March 
2007.  Unfortunately, the veteran did not receive adequate 
notice of information and evidence related to secondary 
service connection claims in March 2007 when the Board, in 
its last remand, recharacterized the issue on appeal.  It was 
formerly styled as entitlement to service connection for 
dysthymic disorder, including as due to undiagnosed illness.  
In the March 2007 remand, the Board characterized the issue 
on appeal as entitlement to service connection for dysthymic 
disorder, currently characterized as major depressive 
disorder, including as due to an undiagnosed illness as well 
as secondary to service-connected disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, supra).

As this matter is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice to the appellant as to the type of evidence necessary 
to substantiate his claim for secondary service connection.

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.

The Board notes that in its March 2007 remand it had 
requested that the AMC/RO readjudicate the issue on appeal on 
a direct as well as on a secondary basis.  In its July 2008 
supplemental statement of the case (SSOC), the AMC/RO failed 
to address whether service connection could be granted on a 
secondary basis.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board observes that in its March 2007 remand it requested 
that the AMC/RO obtain certain additional records.  The Board 
notes that those records from the Dubois Medical Center 
Inpatient Psychiatric Unit, dated in December 2003, are now 
associated with the claims file.  In addition, recent VA 
medical records which were obtained on remand indicate the 
appellant was seen for few, if any, treatments for a 
dysthymic or depressive disorder since his suicide attempt in 
December 2003.  

For example, a December 2005 VA medical record noted that the 
veteran felt depressed or hopeless the previous month.  

A December 2006 VA medical record and an April 2007 VA 
medical record noted that an adjustment disorder with 
depressed mood was one of the veteran's active medical 
problems, but the April 2007 record noted that his mood was 
good on the day he was seen.  

A January 2007 VA medical record indicated that the veteran 
scored a nine on a depression screen, which showed minor 
depression symptoms.  

This lack of treatment records related to a dysthymic or 
depressive disorder apparently led the AMC/RO to essentially 
find that the appellant did not have a current medical 
disability when it issued its July 2008 SSOC.  However, there 
is competent medical evidence in the claims file that the 
appellant had been diagnosed with a depressive disorder, and 
the AMC/RO did not cite to any competent medical evidence to 
support its assertion otherwise.

The Board notes that the appellant was last examined for a 
dysthymic disorder or a depressive disorder in December 2003.  
That was the same month he attempted to commit suicide by 
slashing his wrists after a quarrel with his girlfriend.  
(See the December 2003 private medical records of the Dubois 
Regional Medical Center.)  The December 2003 VA examiner 
diagnosed major depressive disorder, recurrent, severe, 
without psychotic features, and a cognitive disorder, not 
otherwise specified.  The VA psychologist opined that he did 
not believe that the veteran would have gone on to develop a 
major depressive disorder after the Persian Gulf War if he 
did not go on to develop a physical pain disorder.  The 
psychologist stated that if the veteran's chronic fatigue 
syndrome was caused by his period of active service, then an 
argument could be made that his cognitive disorder was also 
secondary to his active service and if his chronic fatigue 
syndrome was not connected to service then his psychological 
diagnoses were not connected as well.

(Similarly, the veteran had undergone a VA mental examination 
by the same psychologist in July 2001 when he was diagnosed 
with a depressive disorder, not otherwise specified, because 
the veteran technically did not meet all the criteria for a 
dysthymic disorder.  The VA examiner had noted then that the 
veteran's depressive complaints originated with his physical 
complaints.)

In February 2004, the RO granted the veteran service 
connection for chronic fatigue syndrome with symptoms of 
migratory joint pains/muscle pain, impaired memory, 
unrefreshing sleep, and awarded a 30 percent rating, 
effective March 1, 2002.  To date, the RO has not requested a 
medical opinion on whether the appellant's depressive 
disorder, if he does indeed have one, is secondary to this 
service-connected disability.  

Hence, the Board finds that this matter should again be 
remanded to the AMC/RO for another VA examination of the 
veteran and for a medical opinion as to whether the appellant 
currently has either a dysthymic disorder or a depressive 
disorder.  If he does, the Board requests that the examining 
psychiatrist or psychologist opine as to whether the 
dysthymic or depressive disorder is secondary to the 
appellant's service-connected chronic fatigue syndrome.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claim.  Hence, on remand the AMC/RO should 
contact the veteran and his representative for information 
about any medical providers whose medical records are not 
found already in the claims file.  In addition, copies of the 
veteran's VA outpatient medical records in the claims file, 
from various VA facilities in the Pittsburgh region, are 
dated to June 2007.  Hence, on remand the AMC/RO should 
obtain any additional records from VA facilities that are 
pertinent to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  The letter is to include 
information concerning proper notice of 
the information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2007).

2.  The AMC/RO should contact the 
appellant and his representative and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his dysthymic or 
depressive disorders and whose records are 
not already in the claim file (private 
records after September 2005, and VA 
records subsequent to January 2008).  
After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the appellant, a notation to 
that effect should be inserted in the 
file.  The appellant is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Thereafter, the AMC/RO should schedule 
the veteran for a VA examination by a 
psychiatrist or psychologist to provide an 
opinion regarding the relationship, if 
any, between the claimed dysthymic 
disorder, currently characterized as a 
major depressive disorder, to his service-
connected chronic fatigue syndrome 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The rationale 
for all opinions expressed must be clearly 
set forth by the examiner in his or her 
examination report.

a)  Following a review of the claims 
folder, and an evaluation of the veteran, 
the psychiatrist or psychologist should 
provide an opinion with respect to whether 
the veteran has a current dysthymic or 
depressive disorder; and, if so, whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's dysthymic or depressive disorder 
was incurred in service, or was caused or 
aggravated as a result of his service-
connected chronic fatigue syndrome.  If 
there is evidence of aggravation, the 
examiner should, if possible, discuss to 
what extent the chronic fatigue syndrome 
aggravates the dysthymic or depressive 
disorder.  

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




